Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recites the limitation "the second sub-vibration layer" in the last line of each of claims 1 and 13.  There is insufficient antecedent basis for this limitation in the claim. 
Applicant has recited that “a sound output unit including a first sub-vibration layer” and “an ultrasonic wave output unit including a first sub-vibration layer”. In view of the discussion in Applicant’s remarks filed on 4/6/2022, Examiner believes the ultrasonic wave output unit should have been recited to include “a second vibration layer” instead of another first vibration layer. Examiner recommends correcting “an ultrasonic wave output unit including a first sub-vibration layer” to “an ultrasonic wave output unit including a second sub-vibration layer”.
Claims 5 and 17 recite “the third electrodes” and “the fourth electrodes” in the newly recited limitations. The phrases should be changed to “the third branch electrodes” and “the fourth branch electrodes”. Otherwise, they can be changed to “third electrodes” and “fourth electrodes” if Applicant intended them to be different than “branch” electrodes.
	Claims 2-4, 6-12, 14-16 and 18-20 are rejected as being dependent on rejected base claims 1 and 13.
Allowable Subject Matter
Claims 1 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 9, 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 13 recite the limitations, “the first sub-vibration layer is in contact with the second sub-vibration layer”, where the first sub-vibration layer is included in a sound output unit and the second sub-vibration layer is included is included in an ultrasonic wave output unit as discussed in the remarks. Examiner conducted search for this limitation and the novelty regarding a sound generator that can generate both sound output unit and an ultrasonic wave output unit with first and second sub-vibration layers while having the first sub-vibration layer is in contact with the second sub-vibration layer. However, Examiner could not find prior arts that teach these limitations. None of the prior arts from the search and in the record teach these features.

For claims 9, 12 and 20, Applicant’s invention regards a display device comprising a sound generator and an ultrasound generator. Each of the sound generator and the ultrasound generator comprise a piezoelectric element with the stem electrodes to apply driving signals to generate the corresponding sounds. Regarding these features, Applicant’s c laims 9, 12 and 20 require that each of the stem electrode to be disposed in a contact hole formed by removing a portion of the corresponding sub-vibration layer (or, portion of the piezo electric element). Examiner conducted search to find these limitations, but did not find many prior arts that would specifically discuss comprising two different piezoelectric elements for generating each of audible and ultrasonic sounds. More specifically, none of the mentioned many prior arts specifically discussed the stem electrode and contact hole structure by removal while teaching all the previous claim limitations required by the independent and intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691